OFFICE OF DISCIPLINARY COUNSEL v. SCURRY.

       [Cite as Disciplinary Counsel v. Scurry (1998), ___ Ohio St.3d ___.]

             (No. 96-525 — Submitted and decided December 30, 1998.)

                  ON APPLICATION FOR TERMINATION OF PROBATION.

      On July 24, 1996, this court suspended respondent, Fred L. Scurry, for one

year, stayed the suspension and placed respondent on probation for a period of two

years. On December 2, 1998, respondent filed an application for termination of

probation.

      The court comes now to consider its order of July 24, 1996, and finds that

respondent has substantially complied with that order and with the provisions of

Gov.Bar R. V(9).

      THEREFORE, IT IS ORDERED by the court that the probation of Fred L.

Scurry, Attorney Registration No. 0021256, last known business address in

London, Ohio, be, and hereby is, terminated.

      IT IS FURTHER ORDERED that the Clerk of this court issue certified

copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be

made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs

of publication.

      For earlier case, see Disciplinary Counsel v. Scurry (1996), 76 Ohio St. 3d
95, 666 N.E.2d 1089.

      MOYER, C.J., DOUGLAS, RESNICK, F.E. SWEENEY, PFEIFER, COOK and

LUNDBERG STRATTON, JJ., concur.